United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 02-1257
                                   ___________

Patricia A. Crumley,                     *
                                         *
             Plaintiff - Appellant,      *
                                         *    Appeal from the United States
      v.                                 *    District Court for the
                                         *    District of Minnesota.
City of St. Paul, Minnesota;              *
Michael Bratsch, Police Officer;         *
Gerard Bohling, Police Officer,          *
                                         *
             Defendants - Appellees.     *
                                    ___________

                             Submitted: October 10, 2002

                                  Filed: April 7, 2003
                                   ___________

Before HANSEN,1 Chief Judge, MAGILL, and BYE, Circuit Judges.
                              ___________

BYE, Circuit Judge.

       Patricia Crumley was arrested and charged with the crime of obstruction of
legal process in Ramsey County, Minnesota. A jury acquitted her of the offense.
Thereafter, she brought this action asserting claims arising under 42 U.S.C. §§ 1981,


      1
       The Honorable David R. Hansen stepped down as Chief Judge of the United
States Court of Appeals for the Eighth Circuit at the close of business on March 31,
2003. He has been succeeded by the Honorable James B. Loken.
1983, 1985, and a number of state claims against Officer Michael Bratsch, the
arresting officer, Sergeant Gerard Bohling, the investigating officer, and the City of
St. Paul (City). Crumley appeals from the district court's2 grant of summary judgment
in favor of the defendants on all claims. We affirm.

                                           I

       Viewed in the light most favorable to Crumley, the record reveals the following
facts. On the evening of September14, 1998, Officer Bratsch observed a vehicle he
believed to be acting suspiciously. He further observed the vehicle's rear license plate
light was not functioning. Bratsch stopped the vehicle, approached the vehicle and
its two occupants, and asked the driver to return to Bratsch's squad car with him. The
driver complied and sat in the back of the squad car. Bratsch then walked to the
vehicle to speak with the passenger. After a brief conversation with the passenger,
Bratsch turned and began walking back to the squad car when he noticed Crumley
watching him from across the street. Bratsch crossed the street and asked who she
was and what she was doing. Bratsch eventually remembered her from a previous
criminal investigation, and her past work as an attorney. Crumley explained she was
merely watching the encounter. She and Bratsch spoke for a short time. Bratsch then
left her and walked back to his squad car. Crumley watched for a short time longer,
and then walked to her nearby home. She remained at her home for approximately
ten minutes, but then returned to the traffic stop.

       Meanwhile, Bratsch had returned to his squad car and began a computer search
on both the driver and passenger. The computer search revealed an outstanding
warrant for one of the individuals. While Bratsch reviewed the warrant information
in his squad car, Crumley approached the passenger in the stopped vehicle and


      2
      The Honorable Richard H. Kyle, United States District Judge for the District
of Minnesota.

                                          -2-
handed him a business card. Bratsch left his vehicle and quickly approached
Crumley. He shouted at Crumley to "get away from [his] stop." He struck or pushed
Crumley approximately five times and then spun her around and handcuffed her. He
then led her to the squad car. Bratsch released the stopped vehicle and told the
occupants to resolve the outstanding warrant. Bratsch then placed Crumley into the
squad car and drove her to a police station.

       At the police station, Crumley was released from handcuffs and fingerprinted.
She became aware of an injury she had received from the handcuffs: one of her wrists
was bleeding. She was re-handcuffed, but in such a way as not to aggravate her
injury. Another officer then drove her to an adult detention center. At the detention
center, Crumley was strip-searched by two female deputy sheriffs.

       Bratsch completed and filed an arrest report. Sergeant Bohling reviewed the
report and attempted to interview Crumley on September 15. Crumley stated she had
retained counsel and declined to speak further with law enforcement. Early in the
afternoon on September 15, Crumley was released.

      Crumley was charged with obstruction of legal process in violation of
Minnesota Statute § 609.50. The charge was brought to trial, but a jury returned a
verdict of not guilty.

       Crumley sued pursuant to 42 U.S.C. § 1983, claiming she was arrested without
probable cause and with excessive force, thereby suffering violations of her Fourth
Amendment rights. She also brought actions pursuant to 42 U.S.C. §§ 1981, 1985,
and a number of state claims. Defendants moved for summary judgment and the
district court granted the motion, reasoning, in part, Officer Bratsch was entitled to
qualified immunity. Crumley appealed.




                                         -3-
                                           II

       "We review a district court's grant of summary judgment de novo. Summary
judgment is appropriate when the evidence, viewed in the light most favorable to the
nonmoving party, demonstrates that there is no genuine issue of material fact, and the
moving party is entitled to judgment as a matter of law." Duffy v. McPhillips, 276
F.3d 988, 991 (8th Cir. 2002) (citations omitted); Fed. R. Civ. P. 56(c). There is a
genuine issue of material fact if the evidence is sufficient to allow a reasonable jury
to return a verdict for the non-moving party. Landon v. Northwest Airlines, Inc., 72
F.3d 620, 625 (8th Cir. 1995). The moving party bears the burden of showing the
absence of a genuine issue of material fact. Lynn v. Deaconess Med. Ctr.-West
Campus, 160 F.3d 484, 487 (8th Cir. 1998). "We may uphold a grant of summary
judgment for any reason supported by the record, even if different from the reasons
given by the district court." Johnson v. Outboard Marine Corp., 172 F.3d 531, 535
(8th Cir. 1999).

     Crumley contends her arrest was not supported by probable cause; therefore,
she was illegally seized in violation of the Fourth Amendment. Defendants argue
Crumley is collaterally estopped from raising this issue because it was litigated during
Crumley's criminal proceedings. We agree.

       In Allen v. McCurry, the Supreme Court held collateral estoppel, or issue
preclusion, may apply when § 1983 plaintiffs attempt to re-litigate in federal court
issues decided against them in state criminal proceedings. 449 U.S. 90, 103 (1980);
see also Munz v. Par, 972 F.2d 971, 973 (8th Cir. 1992) (observing "collateral
estoppel applies to section 1983 actions involving alleged Fourth Amendment
violations."). "'[O]nce a court has decided an issue of fact or law necessary to its
judgment, that decision may preclude re-litigation of the issue in a suit on a different



                                          -4-
cause of action involving a party to the first case.'" W.F.M., Inc. v. Cherry County,
279 F.3d 640, 643 (8th Cir. 2002) (quoting Allen, 449 U.S. at 94).

      This court gives a state court judgment the same preclusive effect it would be
given under the law of the state in which it was rendered. 28 U.S.C. § 1738; W.F.M.,
279 F.3d at 643.

       In order for the doctrine of collateral estoppel to apply under Minnesota law,
the following must be true:

      (1) the issue was identical to one in a prior adjudication; (2) there was
      a final judgment on the merits; (3) the estopped party was a party or in
      privity with a party to the prior adjudication; and (4) the estopped party
      was given a full and fair opportunity to be heard on the adjudicated
      issue.

Willems v. Comm'r of Pub. Safety, 333 N.W.2d 619, 621 (Minn. 1983) (quoting
Victory Highway Vil., Inc. v. Weaver, 480 F. Supp. 71, 74 (D. Minn. 1979)).

       These conditions were met in the present case. The fact that a jury ultimately
acquitted Crumley of the offense is irrelevant to this discussion. E.g., Cota v. Chapa,
2001 U.S. App. LEXIS 1438, at **1-2 (8th Cir. Dec. 15, 2001) (unpublished)
(affirming the district court's holding plaintiff was collaterally estopped from
challenging the Minnesota state court's finding of probable cause for an arrest, even
though plaintiff was subsequently acquitted of the crime for which he was arrested).
Therefore, the Minnesota state court conclusion that there was probable cause to
arrest Crumley collaterally estopped a contrary ruling in Crumley's § 1983 action.
Accordingly, the arrest is not violative of the Fourth Amendment and cannot support
a § 1983 claim. Unless, that is, the arrest was effected with excessive force.




                                         -5-
                                          III

      Crumley argues her arrest was effected with more force than was necessary and
proper, and therefore her constitutional rights were violated. Specifically, she alleges
she was unnecessarily pushed and improperly handcuffed resulting in two incidents
of unlawful force.

      "The right to be free from excessive force is a clearly established right under
the Fourth Amendment's prohibition against unreasonable seizures of the person."
Guite v. Wright, 147 F.3d 747, 760 (8th Cir. 1998). The violation of this right will,
of course, support a § 1983 action. E.g., id. "Fourth Amendment jurisprudence has
long recognized [however] that the right to make an arrest or investigatory stop
necessarily carries with it the right to use some degree of physical coercion or threat
thereof to effect it." Graham v. Connor, 490 U.S. 386, 396 (1989). Therefore, "'[n]ot
every push or shove, even if it may later seem unnecessary in the peace of a judge's
chambers,' violates the Fourth Amendment." Id. (quoting Johnson v. Glick, 481 F.2d
1028, 1033 (2d Cir. 1973)).

       The force employed by an officer is not excessive and thus not violative of the
Fourth Amendment if it was "objectively reasonable under the particular
circumstances." Greiner v. City of Champlin, 27 F.3d 1346, 1354 (8th Cir. 1994).
"The calculus of reasonableness must embody allowance for the fact that police
officers are often forced to make split-second judgments -- in circumstances that are
tense, uncertain, and rapidly evolving -- about the amount of force that is necessary
in a particular situation." Graham v. Connor, 490 U.S. at 396-97. "Circumstances
such as the severity of the crime, whether the suspect posed a threat to the safety of
the officers or others, and whether the suspect was resisting arrest are all relevant to
the reasonableness of the officer's conduct." Foster v. Metro. Airports Comm'n, 914
F.2d 1076, 1082 (8th Cir. 1990).

                                          -6-
       Additionally, while this court has stated "[i]t remains an open question in this
circuit whether an excessive force claim requires some minimum level of injury,"
Hunter v. Namanny, 219 F.3d 825, 831 (8th Cir. 2000), a de minimus use of force or
injury is insufficient to support a finding of a constitutional violation. Id.; see also
Curd v. City Court, 141 F.3d 839, 841 (8th Cir. 1998) (reasoning "[e]ven if seizing
an [arrestee's] arm and turning her body was unnecessary to effect the arrest, we
cannot conclude that this limited amount of force was objectively unreasonable,"
especially since there was no allegation or evidence of injury or physical pain).

        In addition to the circumstances surrounding the use of force, we may also
consider the result of the force. Foster, 914 F.2d at 1082 ("We do not believe that .
. . allegations of pain as a result of being handcuffed, without some evidence of more
permanent injury, are sufficient to support [a] claim of excessive force"); Greiner, 27
F.3d at 1355 (reasoning the lack, or minor degree, of any injury is also relevant in
determining the reasonableness of the force used to effect an arrest, and holding the
district court correctly held officers were protected from the plaintiffs' § 1983 claims
by the doctrine of qualified immunity).

       Accepting Crumley's version of the facts as true, we conclude no reasonable
jury could have found the police officer used excessive force by pushing or shoving
Crumley to effect the arrest. Crumley contends she defensively moved away from the
officer to keep him from getting hold of her once he pushed her. While Crumley's
reaction may have been entirely natural, it nonetheless constituted resistance.
Resistance may justify the use of greater force. Foster, 914 F.2d at 1082. Even more
harmful to Crumley's position, she has not alleged she suffered any physical injury
from the police officer's push or shove. The absence of an injury altogether suggests
to us the force used here was reasonable.

      Similarly, we conclude no reasonable jury could have found the police officer
used excessive force in securing the handcuffs. Crumley maintains her handcuffs

                                          -7-
were secured so tightly they made one of her hands bleed. Crumley, however, did not
allege, or present any medical records indicating she suffered any long-term or
permanent physical injury as a result of the handcuffs. This fact, coupled with our
opinion in Foster on similar facts, defeats her argument.

      In Foster, we concluded a claim of nerve damage resulting from being
handcuffed too tightly was not tantamount to excessive force in the absence of
"medical records indicating . . . any long-term injury as a result of the handcuffs."
914 F.2d at 1082. We affirmed the district court's grant of summary judgment
reasoning: "We do not believe . . . allegations of pain as a result of being handcuffed,
without some evidence of more permanent injury, are sufficient to support his claim
of excessive force." Id.

       Foster instructs us, therefore, that for the application of handcuffs to amount
to excessive force there must be something beyond allegations of minor injuries. Id.
We are not alone in this conclusion. See Rodriguez v. Farrell, 280 F.3d 1341, 1352
(11th Cir. 2002) (stating "Painful handcuffing, without more, is not excessive force
in cases where the resulting injuries are minimal."); Nolin v. Isbell, 207 F.3d 1253,
1257-58 (11th Cir. 2000) (holding as a matter of law the amount of force used during
an arrest to handcuff a suspect was not excessive and would not defeat an officer's
qualified immunity where the resulting injury was merely bruising). Cf. Martin v.
Gentile, 849 F.2d 863, 869-70 (4th Cir. 1988) (concluding, as matter of law, painful
handcuffing of one resisting arrest that resulted in scrapes and bruises was not a
constitutional violation).

       Accordingly, we hold as a matter of law, Crumley's injuries are too minor to
support an excessive force claim. Without the requisite showing of a constitutional
violation, summary judgment is proper because Crumley has failed to establish the
existence of an essential element of her case. Thus, we need not reach the question



                                          -8-
of qualified immunity. The district court's grant of summary judgment with regard
the § 1983 action is affirmed.

       Lastly, we have considered Crumley's claims under 42 U.S.C. §§ 1981 and
1985, as well as her state law claims. The district court's grant of summary judgment
as to these claims is also affirmed. See 8th Cir. R. 47 B(1) & (4).

      A true copy.

             Attest:

                CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -9-